Milligan, J.,
delivered the judgment of the court:
The claimant, W. M. Deeson, died pending this suit, and it has been revived in the name of his personal representative. The claim is prosecuted for the iiroceeds of six bales of cotton, alleged to have been captured in the parish of Carroll, in the State of Louisiana.
*627There is a fatal objection, which stands at the threshold of this case. It is jurisdictional, and without its removal we need not proceed to the consideration of any other question.
The loyalty of the claimant’s intestate is not proved, as required by the statute and the rulings of this court under it. There is no proof whatever even tending to show the loyalty of the intestate for a portion of the period of the'.war. The rule is, as laid down in the Margaret Bond Case, and constantly adhered to by this court, that the claimant must show he did not give aid or encouragement to the rebellion throughout the entire period of the war. In this case, there is no proof of loyalty of- William M. Deeson, for the benefit of whose estate this suit is prosecuted, after June, 1863; which positively precludes the claimant from prosecuting her suit in this court.
The petition is dismissed.